 88DECISIONSOF NATIONALLABOR RELATIONS BOARDit gave consideration to the problems incident thereto, including thatof filing and service of objections.We believe that Rule 102.61 issalutary and not unreasonable in its requirements.We also believethat it is essential to achieve certainty in procedural matters thatparties before the Board be held to strict adherence to the Board'sRules and Regulations.' In our view placing copies of the objectionsin the mail addressed to the parties, on January 21, 1955, 2 days afterthe objections were filed with the Regional Director, was not servicemade "immediately" within the meaning of Section 102.61.As time-ly service is a fundamental and controlling consideration, we find itunnecessary to pass upon the merits of the other contention of thePetitioner.We shall, therefore, overrule the exceptions to the Region-alDirector's report and adopt his recommendation to dismiss theobjections to the election.4As none of the unions received a majority of the valid ballots cast,we shall certify the results of the election.[The Board certified that a majority of valid ballots was not castfor International Association of Machinists, AFL, nor for Interna-tional Union of Electrical Radio and Machine Workers of America,CIO, nor for Local 613, International Brotherhood of ElectricalWorkers, AFL, and that none of the said unions is the exclusiverepresentative of the employees at the Employer's Athens, Georgia,plant in the appropriate unit.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Certification of Results of Election.8 Daystrom Instrument Division, Daystrom Incorporated,101 NLRB 1784;Owens-IlbB-noisGlass Company,100 NLRB 10244 SeeDunn Motor Company,100 NLRB 822.N. B. Liebman&Company, Inc.andRetail Clerks InternationalAssociation,AFL, Petitioner.Case No. 4-RC-0464.April 12,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election 1 issued on No-vember 10, 1954, in the above proceeding, an election by secret ballotwas conducted on December 9, 1954, under the direction and super-vision of the Regional Director for the Fourth Region, among theemployees in the unit found appropriate by the Board.At the con-clusion of the election, the parties were furnished with a tally ofballots.The tally showed that of approximately 23 eligible or alleg-iNot reported in printed volumes of Board Decisions and Orders.112 NLRB No. 14. N. B. LIEBMAN & COMPANY, INC.89,edly eligible voters, 21 ballots were cast.Of these, 10 ballots werefor the Petitioner, 5 ballots were against the Petitioner, and 6 ballotswere challenged.The challenges were sufficient in number to affectthe results of the election.On December 16, 1954, the Employer filed timely objections to con-duct affecting the results of the election. After investigation, theRegional Director on February 16, 1955, issued his report and recom-mendations on objections and challenges. In this report, the RegionalDirector found the objections to be without merit and recommendedthat they be overruled.As to the six challenged ballots, the RegionalDirector recommended that the challenges be sustained and that thePetitioner be certified.. On February 28, 1955, the Employer filedtimely exceptions to the Regional Director's report.In its first objection, there being three in number, the Employercharged that by threats of penalty and reprisal, the Petitioner sorestrained, coerced, and intimidated employees that the election wasnot an expression of their free choice of bargaining representative.Specifically, the Employer alleged that Ralph Schuster, an agent ofthe Petitioner and an employee of the Employer, represented to otheremployees that, if the Union won the election, initiation fees wouldbe larger; that no initiation fee would be charged if the employeesjoined before the election; that, unless employees joined before theelection, they would, if the Union won, lose their jobs; and further-more that, if the Union won the election, all employees would haveto become members of the Union.In support of its claim that the Petitioner was responsible for theacts of Schuster, the Employer contends that Schuster's authorityto act on behalf of the Union was established by the following conduct :The Petitioner's organizer indicated that Schuster would be thefuture president of the local,' the employees understood Schusterwas to be the steward for the unit, and Schuster was the most activeunion adherent and principal contact between the employees and thePetitioner.After the investigation, the Regional Director reportedthatno evidencehad been offered to support such allegations, and thathis investigation did not disclose any evidence adequate to supportany of the foregoing allegations.On the contrary, the RegionalDirector found that Schuster's efforts on behalf of the Petitionerwere concerned with soliciting applications, an activity shared byother employees, and with acting as an unpaid watcher at the elec-tion, but that insofar as the organizational activities of the Petitionerwere concerned, meetings for that purpose were presided over by thePetitioner's organizer.The Regional Director therefore concludedthat there was no evidence to support the Employer's allegations,3 There was no representation that the Petitioner had in fact chartered a local organiza-tion for the employees. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDbut that even if it were established that Schuster had made theallegedcoercivestatements,they could not be attributed to thePetitionerbecause ofthe lack of any evidenceas toSchuster's authority to actas agent forthe Petitioner.The Regional Director accordinglyrecommended that the objection be overruled.In its exceptions, the Employer contends that, contrary to theRegional Director's findings, its allegations are supported in signifi-cant part by affidavits of rank-and-file employees.However, it doesnot make such affidavits available to the Board.Moreover, the Em-ployer does not specifically take issue with the Regional Director'scategorical statement that "no evidence ha[d] been offered to supportthis allegation [of agency]."The Board has consistently held that a party filing objections toan election is obligated to furnish evidence in support of such objec-tions, and that, unless such evidence is produced, the Regional Di-rector is not required further to pursue his investigation of suchobjections.'Furthermore, when, after investigation, exceptions arefiled to the Regional Director's report on objections, the Board hasheld that it will overrule such objections unless the exceptions advertto specific, substantial evidence controverting the Regional Director'sconclusions .4In the present instance, we find it unnecessary to determine whetheror not the alleged coercive conduct occurred, although we take noteof the Regional Director's finding that the investigation disclosedno evidence adequate to support any of the allegations set forth inthis objection, and his specific finding that there was no evidence thatSchuster was other than a rank-and-file employee whose acts as suchwere not attributable to the Petitioner. It is undisputed that theEmployer did not furnish any evidence in support of its objectionas to agency, and as we have noted, in its exceptions it offeredno satis-factory evidence to controvert the Regional Director's finding. Insuch circumstances, we conclude that the Employer's first objectiondoes not raise any substantial or material issue with respect to theelection.5The objection is therefore overruled.As to objection (2), the Employer contends that the Board andthe Regional Director erred in setting November 5, 1954, as the dateof determining eligibility to vote in the election,' and as to (3) that3Hincber Manufacturing Company,106 NLRB 1314* hfarman Bag Company,103 NLRB 456.6 J. Spevak&Co , Inc,at at ,110 NLRB 954 ;Poinsett Lumber and Manufacturing Com-pany,107 NLRB 234;Benton's Cloak & Suit Company,97 NLRB 13279 The Employer's assertion of this ground as an objection to an election is predicated ona contention that the issue was raised on a motion for reconsideration of the Board's origi-nal Decision and Direction of Election,but that the Board denied its motion for recon-sideration without deciding the issue.Although the Board's order denying the Employer'smotion for reconsideration did not in specific terms refer to the Employer's request toset a later eligibility date,the order,nevertheless,was intended to deny such request aswithout merit N. B. LIEBMAN & COMPANY, INC.91the Board erred in finding Wanda Fetterman to be a supervisor andtherefore ineligible to vote in the election.'With respect to the ob-jection concerning the eligibility date, the Employer concedes in itsexceptions that the date established by the Regional Director con-formed to the Board's Decision and Direction of Election and repre-sented the Board's customary practice, but argues, nevertheless, thata later date should have been established so as to enable four em-ployees, representing a 22 percent addition to its work force and hiredafter the date of the Board's Decision and Direction of Election, tovote in the election.The Regional Director recommended that these objections be over-ruled on the ground that the issues raised by the objections had beenpreviously decided by the Board against the Employer's contentions.In its exceptions, the Employer reiterates its position.We find, for the reasons set forth in the Regional Director's report,the Employer's remaining objections to be without merit.Accord-ingly, we overrule them.The Challenged BallotsAt the election the Petitioner challenged the votes of the six fol-lowing individuals : Wanda Fetterman, Dolores Gallo, Samuel Gross-man, Harry Lipkowitz, Ray Dickenson, and Earl Satz. The Re-gional Director recommended that the challenges be sustained and theEmployer excepts.Wanda Fetterman was challenged as a supervisor. The RegionalDirector recommended that the challenge be sustained because theBoard had previously determined that Wanda Fetterman was a su-pervisor.By its challenge, the Employer seeks to preserve its posi-tion on the issue.We find its exceptions without merit and the chal-lenge is therefore sustained.Dolores Gallo, Samuel Grossman, and Harry Lipkowitz were chal-lenged on the ground that they were hired after November 5, 1954,the eligibility date determined in accordance with the Board's De-cision and Direction of Election.The Regional Director recom-mended that the challenges be sustained as his investigation showedthat these individuals were not working on November 5, 1954, theeligibility date, but had been hired at later dates.The Employer doesnot controvert the Regional Director's findings, but excepts for thesame reason set forth in its objection to the election.For the reasonsset forth in the Regional Director's report, we sustain the challengesto their ballots.PThe Employer'smotion,made after the Board issued its original Decision and Direc-tion of Election herein,insofar as it was a motion for reconsideration, challenged theBoard's findings that Wanda Fetterman was a supervisor. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs we have sustained challenges to 4 of the 6 ballots, we find it un-necessary to pass upon the remaining 2 challenges, also contested bythe Employer, since they cannot affect the results of the election.Ac-cordingly, as the Petitioner has secured a majority of the valid votescast, we shall, as recommended by the Regional Director, certify thePetitioner as the exclusive bargaining representative of the employ-ees in the appropriate unit.[The Board certified Retail Clerks International Association, AFL,as the designated collective-bargaining representative of all sellingand nonselling employees of N. B. Liebman & Company, Inc., at itsPottsville, Pennsylvania, store, including the credit manager and j ani-tress, but excluding warehouse personnel, drivers and their helpers,and all supervisors as defined in the Act.]MEMBER LEEDOM took no part in the consideration of the above Sup-plemental Decision and Certification of Representatives.Oswego Falls Corporation1andSyracuse Photo Engravers Union,Local 20, International Photo-Engravers U n i o n of NorthAmerica, AFL,Petitioner.Case No. 3-RC-1488.April 12,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Hymen Dishner, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis caseto a three-member panel [Chairman Farmer and MembersMurdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tionof certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'1The Employer's name appears as amended at the hearing.2 Contrary to the Petitioner, the Employer contends that its current collective-bargain-ing agreement with the Intervenor,International Brotherhood of Pulp,Sulphite Paper andPaper Mill Workers, Fulton-Oswego Falls Sealright Local No 54, AFL, is a bar. TheIntervenor is neutralSince 1941,the Employer and the Intervenor, as certified bargain-ing representative of the Employer's production and maintenance employees, have been,112 NLRB No. 45.